Citation Nr: 1632288	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a cervical spine disorder, to include any associated neurological manifestations and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Diane O'Malley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from January 1977 to April 1978.

These matters come before the Board of Veterans' Appeals on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO; a transcript of the hearing is of record.  

During the hearing, the Veteran submitted evidence, along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  In April 2016, the Veteran's attorney submitted additional evidence, including duplicative evidence, as well as private treatment records.  The submission was not accompanied by a waiver of AOJ consideration.  However, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).

The Board notes that, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the Veteran's claims has been received because the matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board recognizes that the Veteran has claimed entitlement to service connection for a low back disorder and a cervical spine disorder.  In August 2006, the Veteran filed a claim for a low back pain, cervical nerve damage, and cervical spondylosis.  In August 2007, the RO denied the Veteran's claims finding that there was no evidence linking lower back pain, cervical nerve damage, or spondylosis to his military service.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claims.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claims pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a low back disorder and a cervical spine disorder, to include any associated neurological manifestations.

The issues of whether new and material evidence has been received to reopen claims for service connection for radiculopathy of the bilateral lower extremities, degenerative arthritis of the left and right hip, and an acquired psychiatric disorder were raised in a January 2016 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a low back disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in August 2007, the RO denied the Veteran's claim of entitlement to service connection for lower back pain and for cervical nerve damage; although the Veteran filed a notice of disagreement with this decision, the Veteran did not timely submit a substantive appeal.

2.  Additional evidence associated with the claims file since the August 2007 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.

3.  Additional evidence associated with the claims file since the August 2007 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a cervical spine, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision in which the RO denied the Veteran's claim for service connection for lower back pain and for cervical nerve damage is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

2.  As pertinent evidence received since the August 2007 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a low back disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  As pertinent evidence received since the August 2007 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a cervical spine disorder are met.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

The Veteran's claims for service connection for a low back disorder and a cervical spine disorder were originally denied in a rating decision issued in August 2007.  At such time, the RO considered the Veteran's available service treatment records (records from January 1977) and VA treatment records, including a May 1978 VA examination.  With regard to the Veteran's cervical problems, the RO noted that the available evidence of record did not link the Veteran's cervical spine condition or any associated neurological problems to any documented event or incident during service.  With regard to the Veteran's low back disorder, the RO noted that the evidence did not indicate a current low back disorder, and that there was no evidence linking the Veteran's alleged low back disorder to his military service. Thus, the RO denied the claims.

In August 2007, the Veteran was advised of the decision and his appellate rights.  In September 2007, he expressed timely disagreement with that decision.  Thereafter, the RO issued a statement of the case in February 2008, and a supplemental statement of the case in September 2008, but the Veteran did not perfect an appeal.  The Board notes that, in March 2009, the Veteran argued that he never received notice of the September 2008 supplemental statement of the case because he had moved.  He argued that, in July 2008, he had informed VA that his address had changed.  However, review of the claims file shows that, in August 2008, the Veteran informed the RO that his phone number had changed; his home address, however, was listed as the same address to which the September 2008 notification letter was addressed.  Instead, it was not until December 2008 when the Veteran notified the RO of his address change, outside of the 60-day timeframe to file a substantive appeal.  Therefore, the Board finds that the Veteran received proper notice of the September 2008 supplement statement of the case, and that he did not submit a timely substantive appeal of the August 2007 rating decision.  As such, the August 2007 rating decision became final, and the Board must determine whether new and material evidence has been presented since that decision sufficient to warrant the reopening of the Veteran's claims.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the claim for service connection a low back disorder and a cervical spine disorder was received prior to the expiration of the appeal period stemming from the August 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 2009, the Veteran filed a request to reopen his claims of entitlement to service connection for a cervical spine disorder and a low back disorder.  In support of his petition, the Veteran submitted private treatment records showing treatment for arm and neck pains.  In an October 2009 rating decision, the RO declined to reopen the Veteran's claims, finding that the evidence submitted, while new, was not material.  In October 2009, additional private treatment records were added to the claims file, including records showing treatment for cervical radiculopathy and lumbar pain.  In December 2009, the RO once again declined to reopen the Veteran's claims, finding that the evidence submitted did not support a link to the Veteran's military service.  In May 2010, the Veteran submitted lay statements from his ex-wife, his former sister-in-law, and a childhood friend.  These statements note that, prior to the Veteran's military service, he seemed to be in good physical condition, and that, immediately upon returning from service, the Veteran appeared to have significant back pain.  In December 2010, the Veteran submitted a statement discussing his current diagnoses associated with his low back and his cervical spine.  In January 2011, the RO obtained VA treatment records showing complaints of a treatment for cervical spondylosis and chronic low back pain.  In May 2011, the Veteran submitted a statement discussing his in-service experiences, including being beaten in the head and neck during basic training.  In July 2011, the RO declined to reopen the claim.  In January 2016, the Veteran submitted a statement from his sister in which she discussed the Veteran's in-service injuries, including being hit with a pugil stick multiple times in the head during basic training, as well as being attack in his barracks by a fellow Marine by being his in the head with an iron.  Finally, in January 2016, the Veteran provided testimony before the undersigned Veteran's Law Judge as to his in-service experiences, including his in-service injuries to his neck and low back, as well as the continuity of symptoms following service.  As the aforementioned evidence was not previously considered by the RO in the prior final decision, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claims for service connection.  In this regard, the lay statements, including the Veteran's testimony in January 2016, address the Veteran's in-service injuries to his neck and low back, as well as the observable manifestations of the Veteran's neck and low back pain immediately following his discharge, as well as the continuity of symptoms.  Finally, the Veteran's VA treatment records show diagnoses of, and ongoing treatment for, a lumbar spine disorder and a cervical spine disorder.  This newly submitted evidence is presumed to be credible for the purpose of reopening the claim.  Thus, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a low back disorder and a cervical spine disorder.  Accordingly, these claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board notes that the July 2011 rating decision and the March 2014 statement of the case indicated that the Veteran's appeal stemmed from his December 2010 statement.  However, as the lay statements from the Veteran's ex-wife, his former sister-in-law, and a childhood friend where received within one year of the December 2009 rating decision, and because those statements constituted new and material evidence pertinent to his claims, the December 2009 rating decision never became final, and his appeal stems from his July 2009 claim.  See 38 U.S.C.A. § 3.156(b).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the reopened claims for service connection for a low back disorder and a cervical spine disorder so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

As indicated above, the Veteran claims entitlement to service connection for a low back disorder and a cervical spine disorder, to include an associated neurological manifestations, as a result of his military service.  During his January 2016 hearing, the Veteran testified that, during basic training, he engaged in hand to hand combat using pugil sticks.  See January 2016 Hearing Transcript, pg. 9.   He stated that he was consistently pitted against another soldier that was more than a foot taller than him and weighed nearly one hundred and fifty pounds more.  He stated that was repeatedly struck in his upper torso area, including his head and neck.  He stated that he when to sick call a number of times, but that he was only given aspirin to treat his pain.  Id. at 10.  The Veteran also reported being attacked in his barracks by a fellow Marine.  Id. at 13.  He stated that he was hit over the head with an iron which caused him to fall.  He stated that his lower back landed on a bar going across the foot of his bed.  He stated that, following this incident, he was taken to the hospital.  Since these incidents, he reported pain in both his back and neck.  Id. at 25.

The Board notes that, besides a January 1977 entrance examination and a January 1977 Report of Medical History, the Veteran's service treatment records are unavailable.  In a Formal Finding of Unavailability issued in March 2007, the RO indicated that, despite exhausting all reasonable efforts, the Veteran's complete service treatment records were unavailable, and that any further attempts to associate outstanding service treatment records with the record would be futile.  The Board notes that the Veteran's attorney also made attempt to obtain his complete service treatment records but, in a January 2014 letter, the National Personnel Records Center indicated that it did not have the Veteran's service treatment records.  

In situations such as this, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Post-service treatment records reflect a number of complaints of low back and neck pain.  For example, in a May 1978 VA examination, the Veteran complained of back spasms that lasted a few minutes at a time.  Additionally post-service private treatment records note complaints of low back pain and cervical pain. 

Although a majority of the Veteran's service treatment records are unavailable, the Board notes that he is competent to report that, during service, he was hit multiple times in the head and upper torso with a pugil stick and that he injured his low back after being hit with an iron.  The Board finds no reason to question the Veteran's credibility concerning the occurrence of the in-service events.  

Furthermore, the Veteran is competent to report that since service, he has experienced neck and low back pain.  Moreover, the other lay statements, including the competent statements from the Veteran's ex-wife, sister, former sister-in-law, and childhood friend, also indicate the onset of the Veteran's observable symptoms immediately following his discharge from service.

To date, the Veteran has not undergone an examination to address the nature and etiology of his low back disorder or cervical spine disorder.  The Board finds that, in light of his lay statements concerning his in-service injuries and symptoms, the evidence of continuity of symptoms and current diagnoses, VA's duty to afford the Veteran a VA examination to address the nature and etiology of these disorders has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  Additionally, the Veteran should be given the opportunity to identify any private treatment records pertinent to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant outstanding VA treatment records.

2.  Contact the Veteran and request authorization to obtain any outstanding private records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, the Veteran should be afforded an appropriate VA examination(s) to determine the current nature and etiology of his low back disorder and cervical spine disorder, to include any associated neurological manifestations.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to address each of the following:

Identify any/each disorder(s) related to the Veteran's low back disorder and cervical spine disorder, to include any associated neurological manifestations, that are currently present or have been present at any point since the Veteran filed his claim to reopen (July 22, 2009).

With regard to any diagnosed low back disorder and/or cervical spine disorder, to include any neurological manifestations thereof, based on consideration of all pertinent medical and lay evidence, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disorder and/or cervical spine disorder, to include any neurological manifestations thereof, had its onset in, or is otherwise attributable to, his active military service.

In providing any of the requested opinions, the examiner's opinion should reflect consideration of the lay statements of record concerning the Veteran's in-service injuries and continuity of symptomatology following service, including the statements from the Veteran, his sister, his ex-wife, his former sister-in-law, and his childhood friend.  The examination report must also reflect consideration the Veteran's post-service treatment records.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of any evidence of an in-service injury since the Veteran's service treatment records are unavailable through no fault of the Veteran.

If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


